Citation Nr: 1203507	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  05-08 152				)	DATE
							)
							)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether the Veteran is entitled to VA disability compensation under 38 U.S.C.A. § 1151 for additional disability due to VA surgical and medical treatment, associated with a left lower lobectomy in January 2003.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1975 to July 1979

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2004 of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2007 and July 2009, the Board remanded the case for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In April 2011 and August 2011, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained medical expert opinions from the Veterans Health Administration (VHA).  In April 2011 and September 2011, the Veteran and his representative were provided a copy of the VHA opinions and afforded the opportunity to submit additional evidence and argument.  The Veteran has submitted additional argument, but not evidence.


FINDING OF FACT

The Veteran does not have additional disability, resulting from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on part of VA in furnishing surgical treatment for a left lower lobectomy for which the Veteran gave his informed consent and in furnishing medical treatment postoperatively until discharge from the hospital in January 2003 and the results of the surgery and medical treatment were reasonably foreseeable.




CONCLUSION OF LAW

The criteria for VA disability compensation under 38 U.S.C.A. § 1151 due to VA surgical and postoperative medical treatment in January 2003 have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  




The RO provided pre- and post- adjudication VCAA notice by letters, dated in August 2003 and in December 2007.  The notice included the type of evidence to substantiate the claim under 38 U.S.C.A. § 1151, namely, evidence of additional disability the result of VA surgical or medical treatment due to carelessness, negligence, lack of proper skill, error in judgment, or similar incidence of fault on the part of the VA, or that the additional disability was the result of an event that was not reasonably foreseeable.  The Veteran was notified that VA would obtain VA records and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim, except for the provisions for the effective date of a claim and for the degree of disability assignable).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claim was readjudicated as evidenced by the supplemental statement of the case, dated in August 2010.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).






To the extent that the VCAA notice pertaining to the provisions for the effective date of a claim and for the degree of disability assignable was not provided, except in a supplemental statement of the case in August 2009, the VCAA notice was deficient.  As the claim is denied, no effective date or disability rating is assignable by operation of law.  Therefore, the limited content error in the VCAA notice as to the downstream elements of a claim, as seen here, does not affect the essential fairness of the adjudication of the claim and the omission of content is nonprejudicial.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

The RO has obtained VA records and private medical records.  The Veteran was afforded a VA examination in July 2009 and the Veteran's file was reviewed by a VA pulmonologist in April and in June 2010.  The Board has obtained a copy of the written consent form signed by the Veteran and a copy of the report of chest X-rays done prior to the Veteran's discharge from the hospital, following surgery.   In accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained medical expert opinions from the Veterans Health Administration (VHA).  

To the extent the Board relies on the findings of the VA examination in July 2009, the opinion of the VA pulmonologist and the opinions of the VHA experts,  the reports contain the Veteran's medical history, findings, and in each opinion a rationale to support the conclusion reached in the opinion. The Board finds that the reports of the VA examination and the opinions are adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).



As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Principles

As the Veteran's claim under 38 U.S.C.A. § 1151 was received after October 1, 1997, the following statutory and regulatory provisions apply: 

When a veteran suffers additional disability as the result of surgical or medical treatment by VA, disability compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service connected.  A disability is a qualifying additional disability if the disability was caused by VA treatment, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical or medical treatment; or the additional disability was not reasonably foreseeable.  38 U.S.C.A. § 1151 (a). 

Under 38 C.F.R. § 3.361, to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part, it must be shown that the VA failed to exercise the degree of care that would be expected of a reasonable health care provider. 

Under 38 C.F.R. § 3.361 (c), a claim based on additional disability due to surgical or medicaltreatment must meet the causation requirements.  To establish causation, the evidence must show that the VA's surgical treatment caused the additional disability.  Merely showing that a veteran received treatment and that the veteran has an additional disability does not establish cause.  


VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361. 

Whether the proximate cause of an additional disability is an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent.  38 C.F.R. § 3.361(d).

Liability under § 1151 may also be established if VA furnished treatment without the informed consent of the veteran or his representative in compliance with 38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 


The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board").) 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts

In June 2003, the Veteran filed a claim for VA disability compensation under 38 U.S.C.A. § 1151 for additional disability due to VA surgical and medical treatment, associated with a left lower lobectomy in January 2003.  

The Veteran alleges that VA's surgical and medical treatment, associated with a left lower lobectomy in January 2003 at the Seattle VA Medical Center, was inadequate and resulted in additional disability as he was readmitted to a private hospital two days after his discharge by VA for pneumonia and acute respiratory distress. 

The Veteran asserts that as a result of VA negligence, he has suffered pneumonia, congestive heart failure, and a stroke, resulting in visual impairment, shortness of breath, pain in left lung, and short term memory loss.  

The medical evidence of record shows that in September 2002, an X-ray showed soft tissue fullness at the left cardiophrenic angle, but further workup was recommended.  In November 2002, there was an area of increased opacity over the left heart border.






On December 31, 2002, on a VA thoracic surgery consultation, the Veteran, 50 years old, reported a 30 pack per year smoking history since he was 15 years old, although he recently quit smoking.  The VA physician noted that in October 2002 a CT scan of the chest confirmed a spiculated lesion, which was asymptomatic and less than 3 cm. in diameter in the superior aspect of the left lower lobe.  The VA physician concluded that the possibility of an underlying malignancy was significant due to the Veteran's age, smoking history, and clinical presentation.  

The VA physician stated that he had a lengthy discussion with the Veteran regarding the risks and benefits of surgery.  The Veteran's medical history included a right coronary stent insertion for ischemic heart disease in 1996 and asthma.  The VA physician noted that the Veteran had a large hiatal hernia, which put the Veteran at higher risk for aspiration pneumonia.  Due to the Veteran's age, the radiological findings, and the history of smoking, the possibility of underlying malignancy was very significant, but that the lesion could be benign as well.  

The Veteran was offered the option to wait and to have a series of X-rays before proceeding further, which he declined as he wanted to find out as soon as possible what was going on.  The VA physician noted that if the lesion were malignant, surgery would be scheduled, however, if the lesion were not malignant a needle biopsy would be obtained and if it confirmed as a benign neoplasm or lesion then a watch and wait plan would be followed.  

On January 9, 2003, the Veteran signed a consent form for a bronchoscopy, mediastinoscopy, and left lower lobectomy.  The Veteran signed the form, consenting to bronchoscopy, mediastinoscopy, and left lower lobectomy.  

In signing the form, the Veteran acknowledged the nature and purpose of the surgery, possible alternative methods of treatment, and the risks and possible complications of the surgery with no guarantee of the results.  




The Veteran acknowledged that the procedure involved using a scope to inspect the airways of the lung, then a small incision to remove a sample lymph node, and then through an incision between the ribs, remove a lobe of the lungs.  A separate written note indicated that the risks and benefits of the procedures were discussed with the Veteran.   

After the Vetean received cardiac clearance, on January 10, 2003, VA records shows the Veteran underwent a left lower bronchoscopy, mediastinoscopy, a left thoractomy, wedge biopsy, and lobectomy of the left lower lobe of the lung.  

In the VA operative report, it was indicated that the reasons for the operation included the history of the Veteran as a heavy smoker with an undiagnosed spiculated lesion in the left lower lobe and a lesion that was highly suspicious for cancer by both a CT scan and a PET scan.  The operative report shows that the bronchoscopy and the mediastinoscopy did not reveal any abnormality.  As the surgery proceeded, the VA surgeon noted a hard mass on the superior aspect of the left lower lobe, which was highly suspicious for cancer on palpation.  There also was a large node sitting on the pulmonary artery which was also suspicious for cancer.   A frozen biopsy of the mass was read as a benign inflammatory pseudotumor and a biopsy of the lymph node was also benign.  The VA surgeon proceeded with the left lower lobectomy.

The first post-operative X-ray showed no pneumothorax.  There was an ill-defined increased density in the left lower third of the left lung which was thought to be either atelectasis or airspace disease.  There was minimal subsegmental atelectasis in the right mid lung.

On the second post-operative day, the Veteran showed improvement resulting in the removal of all tubes.  He could walk and use the bathroom.  The Veteran had good use of a spirometer.  An X-ray showed an ill-defined increased density which the radiologist thought may be a left pleural effusion, but a second X-ray showed improvement.  The next day, the Veteran was transferred to a regular floor.  


The record shows that on January 13, 2003, the day of the Veteran's discharge from the Seattle VA Medical Center, a thoracic surgery progress note included the entry that if a chest X-ray was okay the Veteran would be discharged to home.  It was noted that the Veteran had incision pain, especially with activity, but was stable and progressing well.  His vital and cardiac signs were normal, and his lungs were clear to auscultation, bilaterally.  He was afebrile.  His respiration rate was 20 and clear on room air.  Blood tests showed a normal white blood cell count and there was no sign of an infection at the surgical site.  A chest X-ray showed left lower lobe consolidation, likely atelectasis, and pleural effusion.  There also was left subcutaneous chest wall and neck emphysema.  Another chest X-ray showed a small left pneumothorax along with left subcutaneous chest wall and neck emphysema.  The left lower lobe consolidation and pleural effusion were unchanged.

The nurse's notes upon discharge showed that the Veteran stated his pain was under control.  He was informed to report immediately if he noted a persistent difference in breathing, a persistent cough, temperature greater than 101 degrees, or signs of an upper respiratory infection.  The nursing assessment was that the Veteran had quiet, regular, and nonlabored respirations and he had returned to baseline.  He had clear lungs breathing room air and saturation was described as good.

The discharge summary dated January 14, 2003, shows the Veteran was stable at discharge with no restriction to his activities except as tolerated.  The postoperative diagnosis was inflammatory pseudotumor of the left lower lobe, pending final pathology.  At this time, the VA physicians considered the lung mass to be unverified.  

The final pathology report is dated approximately two weeks after the Veteran was discharged from VA.  There were no malignancies, but there was a clinical mass lesion that turned out to be a mixed inflammation and fibrosis consistent with an inflammatory pseudotumor.



Private hospital records from St. Joseph Regional Medical Center show that the Veteran was hospitalized from January 15, 2003, to February 14, 2003.  The Veteran presented to the emergency room with hypotension, tachycardia, and extreme shortness of breath.  The Veteran reported the surgery and discharge at the Seattle VAMC and that after he was discharged by VA, he developed coughing and shortness of breath.  The Veteran told a pulmonology consultant that he had shortness of breath before he was discharged by VA and that he had some phlegm with intermittent hemoptysis with a cough.  Hecomplained of extreme fatigue and and of a slight fever and chills.  A chest x-ray showed bilateral pulmonary edema and left lung pleural effusion.  The Veteran had bilateral rales and rhonchi, but no definite wheezes.  

The Veteran was placed on oxygen and other therapy, which resulted in improvement, but the white blood count remained elevated.  As a result, the treatin physician determined that the infiltrates represented a component of infection and adult respiratory distress syndrome (ARDS).  The physician learned from VA that at discharge from the VA medical center the Veteran had a clear chest X-ray and the Veteran was determined to be clinically stable.  

On the second day at the private hospital, the Veteran's symptoms were worse and he was transferred to intensive care.   X-rays showed bilateral infiltrates and a left lung infiltrate with a small pleural effusion.  Blood cultures showed staph aureus with a moderate amount of Candida.  The staph aureus was sensitive to most antibiotics.  The cultures were negative for atypical diseases such as Legionella.  

On the third day at the private hospital, the Veteran's pupils were noted to be unequal.  This symptom remained until January 24, 2003, when the Veteran began to show clinical signs of improvement.  By January 27, 2003, the blood cultures were negative.  By February 10, 2003, the Veteran had significant improvement of the pulmonary infiltrates.




On February 11, 2003, the Veteran had visual loss in both eyes described as a fair amount of blurring.  Before the visual loss the Veteran needed only reading glasses.  After his examination, the visual loss remained unexplained but the eye consultant diagnosed a definite cataract in the left eye.  A CT scan of the head showed an old parietal temporal infarct and, probably, an acute bilateral parietal occipital infarct.  A carotid Doppler study was normal.  

At the time of discharge from the private hospital, the Veteran was not on any pulmonary antibiotics or nebulizer.  The diagnoses included postoperative left lower lobectomy showing an inflammatory pseudotumor; bilateral pulmonary infiltrates with probable staph aureus pneumonia; acute respiratory distress syndrome; respiratory failure requiring ventilator support; residuals of left lower lobe scaring; probable multifactorial anemia; transient anisocoria from January 17 through January 24, with bilateral visual blurring; an abnormal CT with parietal occipital infarcts, but a negative Doppler study; elevated liver functions; elevated, but resolved creatinine esophageal reflux; ischemic heart disease with previous stent; and hypercalcemia, resolved.  

After discharge from the private hospital, the Veteran was seen by an eye consultant.  The Veteran's vision had improved with distance vision better than near vision. 

In March 2003, X-rays showed persistent bilateral pneumonia.  

VA records in March 2003 show adult respiratory distress syndrome and chronic obstructive pulmonary disease.  From May 2003 to August 2003, chronic obstructive pulmonary disease and asthma were noted. 

In August 2006, the Veteran had a left eye cataract operation.  It was noted he had no residual weakness from a left cerebral vascular accident.   




On VA examination in July 2009, the VA examiner noted the history of a lung mass and subsequent surgery by VA in 2003.  The Veteran stated that on the night of the discharge from the hospital by VA, he stayed in a hotel room in Seattle and he symnptoms of coughing and shortness of breath, but instead of returning to VA, the next morning he travelled home to Lewiston, Idaho.  The Veteran told the VA examiner he was placed on a ventilator the next day.  

The VA examiner noted that prior to discharge by VA the Veteran did not have a fever and the chest X-rays were consistent with the third post- operative day with no signs of pneumonia and testing for oxygen was good.  The VA examiner described the post-hospitalization complications as ARDS and pneumonia and that the Veteran's condition has been stable since then without a history of pneumothorax, cough, or hemoptysis.  The Veteran did have acute asthma attacks about once a year and shortnesss of breath with only severe exertion.  

On examination, the Veteran had a respiratory rate of 18.  There were normal heart sounds, diaphragm excursion, and chest expansion with no signs of venous congestion, edema, abnormal respiratory findings, or conditions that may be associated with pulmonary restrictive disease.  The Veteran had easy respirations.  Chest X-rays showed scarring and a slightly enlarged heart.  The pulmonary function test showed early, mild obstructive pulmonary impairment, normal lung volume, and normal diffuse capacity.   The diagnoses were surgery for left lower lobectomy pseudotumor, chronic obstructive pulmonary disease, and asthma.  The examiner attributed the chronic obstructive disease and asthma to smoking.  

In April 2010 and in June 2010, a VA pulmonologist reviewed the Veteran's file.  The VA pulmonologist recited the history of the events regarding the Veteran's treatment by VA, which inconcluded both the pre-operative reports and the operative report.  





The VA pulmonologist stated that evaluations were strongly that of a malignant tumor and that it was only after examination of a frozen tissue section that the tissue was described as benign, but the best judgment at the time was to resect the left lower lobe of the lung.  The VA pulmonologist noted that on the day of discharge by VA, the Veteran complained of pain, but he had a good post-operative cough, was sitting up in a chair, and walking without assistance.  The VA pulmonologist aslo noted that the Veteran was afebrile, his vital signs were normal, and respiration was not labored, and the ankles were free of edema.

The VA pulmonologist did not find any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault including premature discharge from the VA hospital on January 13, 2003, and there was a timely and appropriate surgical procedure with pre- perative and post-operative management.  The VA pulmonologist found that treatment by VA was with the Veteran's consent as the records demonstrated educating the Veteran about the evaluation of the radiological studies and suggested treatment.  

As for the Veteran's subsequent private hospitalization, the VA pulmonologist stated that the symptoms treated were short term morbidities and nothing in the VA records showed a "misadventure" that would result in ARDS within a week after the left lower lobectomy.  The VA pulmonologist explained that the Veteran's history of tobacco abuse and asthma, acting in concert with the chest wall pain, could cause the subsequent acute exacerbation of pneumonia as a certain percentage of patients will develop pneumonia and the evidence showed that the care and treatment, including discharge preparations by VA, would not cause an exacerbation greater than that which results in the expected incidence of pneumonia.

As for the long term disabilities, the chest X-rays and pulmonary function tests are what would be expected after an uncomplicated left lower lobectomy.  




In an addendum in June 2010, the VA pulmonologist addressed the question of whether VA discharged the Veteran too early.  In the VA pulmonologist's opinion, the Veteran had progressed in his convalescence to the point where he could be discharged and noted the decision was made by several health care professionals, who concurred that the Veteran's state of health and recuperation were appropriate for discharge.  The VA pulmonologist explained that although there was no specific mention of staphylococcal pneumonia or ARDS as a reasonably foreseeable risk of surgery, there were references to risks of "a misadventure of that magnitude" as a reasonably foreseeable risk of the surgery.  

The VA pulmonologist stated again that nothing of a procedural misadventure or discharge preparation error would have enhanced the development of either pneumonia or ARDS, which were the actual outcomes following the thoracic surgery.  The VA pulmonologist also stated the Veteran's current pulmonary impairment would be the same as a patient who had the same operation, but did not experience the Veteran's post- operative course.  

In April 2011, the Board obtained a VHA medical expert opinion from an oncologist on the question of whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  The VHA oncologist noted that besides the PET scan results that were highly suspicious for a tumor the Veteran had adequate indications for surgery, that is, heavy smoking, a speculated lung mass, and adequate lung reserve.  

The VHA oncologist concluded that the surgery was appropriate, but indicated that it would be helpful to clarify why a left lower lobectomy was performed when the intra-operative frozen section biopsy was read as a benign pseudotumor and benign lymph node.  Nevertheless, it was unlikely that the left lower lobectomy by itself led to the subsequent complications that occurred after discharge.  





As to whether it was appropriate to discharge the Veteran after three days, the VHA oncologist conceded it was a murky area.  The VHA oncologist stated that the Veteran did not have a fever, the surgical wound was clean and intact, and the white blood count was unremarkable and there was no indication for antibiotics.  The Veteran did have left lower lobe consolidation, likely atelectasis, by X-ray and the Veteran did become ill over the next two days.  The VHA oncologist suggested that it did not matter when the Veteran was discharged because the staphylococcus was sensitive to all antibiotics except one, suggesting a community acquired organism, and not a hospital acquired organism, which was more likely resistant to many antibiotics.  Even after the pneumonia resolved, the Veteran continued to have radiological abnormalities in the left lung.    

As for additional disabilities, the VHA oncologist stated the Veteran had pneumonia, but he did not have congestive heart failure as his echocardiogram was normal.  As for visual impairment, the Veteran had cataracts, but a CT scan showed occipital lesions, but visual impairments resulting from damage to this area would result in vision field defects and no visual field defects were found.  Therefore, the relationship of the CT scan findings to the Veteran's visual impairment remained unclear.  

As for other disabilities, the VHA oncologist noted that on the first VA evaluation in February 2003, the Veteran complained of shortness of breath with exertion, cough, mild and intermittent dysphagia, anxiety attacks, pain in the left lung, and short term memory loss.  Pain in the left lung and short term memory loss were not documented.  

The VHA oncologist stated that the development of postoperative pneumonia, postthoracotomy pain, and decreased lung function following a lobectomy are risks that a health care provider would have disclosed and the record indicates the surgeon had a lengthy discussion with the Veteran and the surgeon recognized that the hiatal hernia put the Veteran at risk for aspiration pneumonia or that the mass could be benign.  


The VHA oncologist noted that the Veteran signed the consent form.  The VHA oncologist stated that cataracts take years to develop and were unrelated to the surgery by VA.

In August 2011, the Board obtained a second VHA medical expert opinion from a VA thoracic surgeon on the question:

Are there circumstances when it is appropriate to do a lobectomy in the light of a benign biopsy, and, if so, did VA exercise the degree of care that would be expected of a reasonable health-care provider in performing the left lobectomy?

The VHA surgeon replied there are circumstances where it is appropriate to perform a lobectomy even with a benign biopsy.  The VHA surgeon explained that the Veteran had risk factors for lung cancer and the lesion was suspicious for a tumor by its size, appearance, and a a positive PET scan, which raised a high clinical suspicion for primary cancer of the lung.  The VHA surgeon explained that a biopsy with immediate analysis (frozen section) may miss the malignancy because the sampling is incomplete (it looks at only a portion of the resected lesion) and staining methods are suboptimal.  The VHA surgeon stated that where a patient has substantial clinical evidence of a malignant lesion and an open biopsy, it may be best to proceed with the lobectomy while the chest is open and that other options such as a wedge resection are considered sub-optimal when, as here, the patient has adequate pulmonary reserves.  The VHA surgeon noted there was sufficient clinical evidence that the lesion was malignant as the VA surgeon noted it was firm with apparent attachment to surrounding tissue and there were no other contraindications to the lobectomy in the record.  The VHA surgeon concluded that performing the lobectomy avoided a second surgery had the complete biopsy of the frozen tissue showed cancer and that such diagnostic revisions, begnign to malignant, occur often enough that completing the cancer operation even in the absence of a positive biopsy was justified under the clinical conditions. 



The Board also asked the VHA surgeon: 

Did VA fail to exercise the degree of care that would be expected of a reasonable health-care provider in discharging the Veteran from the VA Medical Center four days after the surgery? 

The VHA surgeon noted that the hospital stay was short but within current standards as the Veteran was in satisfactory condition for discharge with no evidence of infection such as pneumonia and the Veteran's vital signs were stable and his breathing pattern was acceptable for discharge. The VHA surgeon found no no specific warning signs or symptoms of the problems that developed within 48 hours after the Veteran's was discharged by VA.

Analysis

When a Veteran suffers additional disability as the result of surgical or medical treatment by VA, disability compensation shall be awarded for a qualifying additional disability.  A disability is a qualifying additional disability if the disability was caused by VA treatment, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical or medical treatment; or the additional disability was not reasonably foreseeable.  38 U.S.C.A. § 1151(a).

The Veteran's Lay Statements or Opinions 

The Veteran asserts that as a result of VA negligence, he has suffered pneumonia, congestive heart failure, and a stroke, resulting in visual impairment, shortness of breath, pain in left lung, and short term memory loss.  






The Veteran argues that had VA performed only a biopsy instead of a lobectomy, he would not have had post-operative complications of pneumonia, congestive heart failure, and a stroke.  He argues that he was not given antibiotics by VA after the surgery and he was released prematurely from the VA hospital as he had pneumonia.  

To the extent the Veteran's statements are offered as a lay opinion on the question of additional disability by reason of fault on the part of VA in performing surgery or providing medical treatment or on the question of additional disability not reasonably foreseeable, resulting from the surgery or the medical treatment by VA, the Veteran as lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.1599; Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.).

As a lay person, the Veteran's statements or opinions are limited to inferences that are rationally based on the Veteran's perception and do not require specialized knowledge, education training, or experience.  

While the Veteran is competent to describe his symptoms and the events surrounding the surgery and treatment by VA and that, except on one point discussed below, he is credible.  



Here the question of fault on the part of VA or on the question of additional disability not reasonable foreseeable are not simple medical conditions that can be determined by the Veteran based on inferences gained by his own personal knowledge, that is, perceived through the use of his senses, without specialized knowledge, education, or experience.  

Whether pneumonia or ARDS or other conditions treated after the lobectomy were the result of fault on the part of VA or were not reasonably foreseeable cannot be determined by the Veteran's own personal observation and knowledge and cannot be perceived through the use of his senses.  38 C.F.R. § 3.159.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the questions of fault on the part of VA or on additional disability not reasonably foreseeable.  See Layno v. Brown, 6 Vet. App 465, 469 (1994) (a witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses). 

For these reasons, the Board rejects the Veteran's lay statements or opinions as competent evidence to substantiate the claim to the extent the Veteran is offering an opinion on the questions of fault on the part of VA or of additional disability not reasonably foreseeable. 

Informed Consent 

Under 38 C.F.R. § 3.361, to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part caused additional disability, it must be shown that the VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished the surgical or medical treatment without the Veteran's informed consent.  





On the question of informed consent, on December 31, 2002, on a VA thoracic surgery consultation, the VA physician stated that he had a lengthy discussion with the Veteran regarding the risks and benefits of surgery.  The Veteran was offered the option to wait and to have a series of X-rays before proceeding further, which he declined as he wanted to find out as soon as possible what was going on.  

On January 9, 2003, the Veteran signed a consent form for a bronchoscopy, mediastinoscopy, and left lower lobectomy.  In signing the form, the Veteran acknowledged the nature and purpose of the surgery, possible alternative methods of treatment, and the risks and possible complications of the surgery with no guarantee of the results.  The Veteran acknowledged that the procedure involved using a scope to inspect the airways of the lung, then a small incision to remove a sample lymph node, and then an incision between the ribs to remove a lobe of a lung.  A separate written note indicated that the risks and benefits of the procedures were discussed with the Veteran.   

After a review of the record, the VA pulmonologist stated that the surgical and medical treatment by VA was with the Veteran's consent as the record shows the Veteran was informed about the radiologocial findings and suggested treatment. 

After a review of the record, the VHA oncologist stated that the development of postoperative pneumonia, postthoracotomy pain, and decreased lung function following a lobectomy are risks that a health care provider would have disclosed and the record indicates the surgeon had a lengthy discussion with the Veteran, including the fact that the mass could be benign.  The VHA oncologist noted that the Veteran signed the consent form.  

On the basis of the evidence of record, the Veteran signed a consent form for a bronchoscopy, mediastinoscopy, and left lower lobectomy and he was informed of the nature and purpose of the surgery, possible alternative methods of treatment, and the risks and possible complications of the surgery with no guarantee of the results.  


While the informed consent signed by the Veteran did not specifically refer to staph infection or ARDS, there is documentation that the surgeon counseled and educated the Veteran about the risks and benefits of the planned surgery, the alternatives, and even outcomes such as the possibility the tumor would be benign and that the Veteran was at risk for aspiration pneumonia because of a hiatal hernia.  

From this the Board concludes the surgical and medical treatments by VA were within the scope of the Veteran's informed consent. 

Fault 

On the question of fault on the part of VA regarding the surgery, including the question of whether the lobectomy should have followed the reading of a benign tumor from a frozen tissue section, and post-operative medical treatment, including the question of whether the Veteran was discharged prematurely from the hospital after three days, to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part caused additional disability, it must be shown that the VA failed to exercise the degree of care that would be expected of a reasonable health care provider. 

After a review of the record, a VA pulmonologist did not find any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault as to the surgery, itself, as the VA pulmonologist stated there was a timely and appropriate surgical procedure with pre-operative and post-operative management.  The VA pulmonologist explained that the pre-operative evaluations were strongly that of a malignant tumor and that it was only after examination of a frozen tissue section that the tissue was described as benign, but the best judgment at the time was to resect the left lower lobe of the lung.  






A VHA oncologist noted that besides the PET scan results that were highly suspicious for a tumor the Veteran had adequate indications for surgery, that is, heavy smoking, a spiculated lung mass, and adequate lung reserve.  The VHA oncologist concluded that the surgery was appropriate. 

From this the Board concludes that the surgery and medical treatment by VA were not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part and it is not shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider. 

As for the argument raised by the Veteran that VA should not have proceeded with the lobectomy in light of the finding of a benign tumor by biopsy the during surgery, the Board put that question to a VHA medical expert opinion, a thoracic surgeon.  The Board asked: 

Are there circumstances when it is appropriate to do a lobectomy in the light of a benign biopsy, and, if so, did VA exercise the degree of care that would be expected of a reasonable health-care provider in performing the left lobectomy?

The VHA surgeon replied there are circumstances where it is appropriate to perform a lobectomy even with a benign biopsy.  The VHA surgeon explained that the Veteran had risk factors for lung cancer and the lesion was suspicious for a tumor by its size, appearance, and a a positive PET scan, which raised a high clinical suspicion for primary cancer of the lung.  The VHA surgeon explained that a biopsy with immediate analysis (frozen section) may miss the malignancy because the sampling is incomplete (it looks at only a portion of the resected lesion) and staining methods are suboptimal.  






The VHA surgeon stated that where a patient has substantial clinical evidence of a malignant lesion and an open biopsy, it may be best to proceed with the lobectomy while the chest is open and that other options such as a wedge resection are considered sub-optimal when, as here, the patient had adequate pulmonary reserve.  The VHA surgeon noted there was sufficient clinical evidence that the lesion was malignant as the VA surgeon noted it was firm with apparent attachment to surrounding tissue and there were no other contraindications to the lobectomy in the record.  The VHA surgeon concluded that performing the lobectomy avoided a second surgery had the complete biopsy of the frozen tissue showed cancer and that such diagnostic revisions, begnign to malignant, occur often enough that completing the cancer operation even in the absence of a positive biopsy was justified under the clinical conditions. 

The medical evidence is uncontroverted and is persuasive evidence against the claim of fault on the part of VA in providing the surgical treatment. 

From this the Board finds that the lobectomy was appropriate in the light of a benign biopsy under the circumstances and that VA did exercise the degree of care that would be expected of a reasonable health-care provider in performing the left lobectomy.  And the Board concludes that the lobectomy in a light of a benign tumor was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part.

On the question of whether the Veteran was discharged prematurely by VA, the VA pulmonologist and the VHA oncologist tated that the postoperative treatment in following the lobectomy conformed to the standard of care and the discharge was handled in an appropriate manner.  The pulmonologist concluded that the Veteran had progressed in his convalescence to be discharged and there was no signs of infection or breathing difficulties and the decision was made by several health care professionals.  




The VHA oncologist noted that the Veteran did not have a fever, the surgical wound was clean and intact, and the white blood count was unremarkable.  The oncologist concluded, however, that it did not matter when the Veteran was discharged from the hospital because the post-operative infection was a community based infection as opposed to a hospital based infection.  In othe words, the infection, resulting in hospitalization for pneumonia and ARDS and other conditions, was not proximately caused by the lobectomy or by discharge by VA three days after the lobectomy. 

The VHA surgeon concluded that based on the medical record, the length of stay after surgery was short, but within current standards and the Veteran was in satisfactory condition for discharge and there were no specific warning signs or symptoms of the problems that developed within 48 hours after discharge.

From this the Board finds that VA did exercise the degree of care that would be expected of a reasonable health-care provider in discharging the Veteran three days after the lobectomy. 

Veteran's Arguments

The Veteran takes issue with the VA physicians, who questioned why he did not return to VA, when he got sick.  

The VA physicians were referring to the Veteran's stay overnight in a hotel room close to the VAMC and then the Veteran travelled home the next day, when the Veteran stated he was feeling worse.  The VA physicians questioned why he did not return to VAMC at that point, the next morning, instead of travelling over 300 miles to his home.  The Veteran had received instructions from the nursing staff to return to the VAMC if he experienced a persistent difference in breathing, a persistent cough, temperature greater than 101 degrees, or signs of an upper respiratory infection.  



Whether or not the Veteran returned to the VAMC is not relvant to the question of whether the surgery and medical treatment by VA was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part. 

To the extent, the Veteran stated that he was feeling ill at discharge by VA, the Board finds that the Veteran is not credible.  When the Veteran was discharged by VA, his vital signs were stable, his breathing pattern was acceptable, he had no signs of infection as the white blood cell count was normal, and he did not have a fever.  The Veteran also gives different accounts of what symptoms he experienced.  In some instances, he does state that he felt poor at discharge, but in other instances, he states it was not until he was in the hotel room that he began to experience coughing and shortness of breath, which began to worsen.  

Therefore, the Board places greater weight on the contemporaneous VA records and the Veteran's statement that he should not have been discharge by VA because he was ill at the time has no probative value on the question of whether there was fault on the part of VA in discharging the Veteran. 

The Veteran also argues that his physicians knew he was more likely to develop pneumonia because he had a hiatal hernia and therefore he should have been started on antibiotics before or on his discharge by VA.  The record shows that Veteran did not have pneumonia or an infection on discharge by VA.  He was afebrile, his vital signs were normal, he had good post-operative cough and good pulmonary function.  The VHA oncologist expressed the opinion there was no indication for antibiotics at the time the Veteran was discharged by VA.  

The Board therefore rejects the Veteran's argument and places greater weight on the opinion of the VHA oncologist.  And the Board no fault on the part of VA on discharging the Veteran without antibiotic medication.




Additonal Disability 

The record shows that the Veteran has reduced pulmonary function after the  lobectomy, but the lobectomy by VA was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in performing the lobectomy or in providing the post-operative medical treatment as previously explained.  

The Veteran asserts that during his private hospitalization for he suffered congestive heart failure.  While congestive heart failure was considered, an echocardiogram was normal.  The Veteran asserts that he was placed in a medication-induced coma, the record instead shows that he was only heavily sedated for effective ventilator treatment.  As for pneumonia and ARDs, both conditions eventually resolved.  As for pupils of unequal size, the final diagnosis was transient anisocoria with blurred vision.  As no additional disability is shown as to these conditions, the minimum requirement for further consideration under 38 U.S.C.A. § 1151, that is, reaching the question of fault on the part of VA, is not established. 

As for asthma and chronic obstructive pulmonary disease, on VA examination in July 2009, the VA examiner attributed the conditions to smoking, not to the fault on VA's part in performing the lobectomy or in providing the post-operative medical treatment. 

As for short term memory loss, residuals of a stroke, and a cataract, during the private hospitalization, a CT scan showed acute bilateral parietal occipital infarcts and a left eye cataract was diagnosed.  And on VA examination, the VA examiner noted a short term memory problem.  The Veteran states that he was told by private physicians that the cataract resulted from X-rays both VA and private.  






As the claimed disabilities have not been associated with either the lobectomy or the post-operative medical treatment by VA, and in the absence of evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in performing the lobectomy or in providing the post-operative medical treatment, there is no additional disability due to the fault of VA.   

A Disability Not Reasonable Foreseeability 

On the question of whether any additional disability was not reasonably unforeseeable, the VA pulmonologist explained that staphylococcal pneumonia and ARDS are reasonably foreseeable risks of surgery.  

The VHA oncologist stated that the development of postoperative pneumonia, postthoracotomy pain, and decreased lung function following a lobectomy are risks that a health care provider would have disclosed.  

Any there is no evidence that any other current disability was directlt caused by the lobectomy or post-operative medical treatment by VA. 

The Board finds the medical opinions of the VA pulmonologist, of the VHA oncologist, and VHA surgeon persuasive evidence against the claim.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion reached in the opinion).  










As there is no competent, independent medical evidence to support the Veteran's assertions regarding fault on the part of VA in providing the surgical treatment and post-operative medical treatment, as the pain and reduced function due to pulmonary limitations were reasonably foreseeable results of the surgery, namely, the type of risk that is foreseeable to a reasonable health care provider and would have disclosed in connection with informed consent, and as the remaining claimed disabilities do not currently exist or are not proximately caused by the lobectomy or post-operative medical treatment by VA, the preponderance of the evidence is against the claim under 38 U.S.C.A. § 1151, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  



ORDER

VA disability compensation under 38 U.S.C.A. § 1151 due to VA surgical and medical treatment, associated with a left lower lobectomy in January 2003, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


